Citation Nr: 0827579	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  00-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In August 1999, the veteran presented personal testimony 
during a hearing at the RO.  A transcript of the hearing is 
of record.

In November 1999, the RO denied the claim of entitlement to 
service connection for residuals of a left hand injury.

The Board's November 2004 decision denied the claim of 
entitlement to service connection for residuals of a left 
hand injury.  The veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to the August 2005 Joint Motion for an Order to 
Vacate and Remand (Joint Motion), the Court vacated the 
Board's decision and remanded the issue on appeal for actions 
consistent with the Joint Motion.  The Board remanded the 
claim to the RO in February 2006 for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's claimed 
residuals from a left hand injury are not a result of any 
established event, injury, or disease or were aggravated 
during active service.




CONCLUSION OF LAW

Residuals of a left hand injury were not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  Such notice was provided by the RO in 
correspondence dated in December 2003 and April 2006.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the RO requested the veteran's service 
records from the National Personnel Records Center (NPRC) in 
January 1997, April 2006, and September 2006.  In 
September 2006, NPRC informed VA that some of the veteran's 
service records from his period of active duty service were 
fire-related, presumably destroyed in the 1973 fire at the 
NPRC.  NPRC forwarded all available service records for the 
veteran to VA.  In such cases, there is a heightened 
obligation to assist the claimant in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist includes the obligation to search 
for alternative medical records.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991).  In April 2006, VA informed the veteran 
of ways in which he could assist VA in obtaining relevant 
evidence.  The veteran was informed that he could submit 
copies of statements from medical personnel who treated him 
during service; statements from people who knew the veteran 
during his time on active duty and who had personal knowledge 
of his illness or injury; employment physical examinations; 
medical evidence from hospitals, clinics, and private 
physicians; pharmacy prescription records; and insurance 
examination records.  The veteran responded by submitting 
copies of service treatment records, copies of private 
treatment records, and lay statements from his spouse, 
daughter, and a friend.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service records and private treatment records.  The veteran 
submitted copies of service treatment records, copies of 
private treatment records, and lay statements from his 
spouse, daughter, and a friend, and was provided an 
opportunity to set forth his contentions during a personal 
hearing at the RO.  The veteran was afforded a VA medical 
examination in January 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

Service treatment records show that in October 1954, the 
veteran was treated for a left thumb abrasion.  There were no 
further complaints during his remaining months of service.  
At separation in September 1955, he specifically denied any 
serious injury, hospitalizations or any complaints of a 
medical nature.  Clinical evaluation of the veteran's upper 
extremities was normal.

Post-service medical records cover the period from October 
1997 to September 1999.  These record show that in June 1999 
he sought treatment for pain and swelling in the left hand.  
Dr. J. E. noted that the veteran gave a history of injury 
during service in 1954 while trying to hatch two vehicles.  
He reported pain and swelling in the left thumb for the 
previous 10 years.  Examination revealed weakness, atrophy of 
the thenar eminence and decreased range of motion.  The 
initial clinical impression was osteoarthritis of the left 
thumb, and to rule out carpal tunnel syndrome.  These records 
also include an X-ray of the left hand, which showed no 
evidence of fracture or dislocation.  The osseous and soft 
tissue structures were unremarkable.  The impression was: 
negative study.  The veteran underwent an electromyogram 
(EMG) and nerve conduction studies (NCS) in July 1999.  
Clinical findings showed a diffuse demyelinating process 
affecting motor and sensory nerves.  Superimposed carpal 
tunnel syndrome could not be ruled out.  There was no 
evidence of radiculopathy.  In June 1999, Dr. E. prescribed a 
splint for the veteran.

The veteran presented testimony at a RO hearing in August 
1999 about the onset of and the severity of his claimed left 
hand disability.  He testified as to the facts surrounding 
the development of his left hand injury in 1954 as well as 
his subsequent treatment.  He testified that he injured his 
left hand while trying to hitch a truck to the carrier.  He 
said that the jack seat slipped and his hand was caught in 
the jack.  He stated that he did not feel it immediately 
because of the cold weather but was later treated by a medic.  
The veteran also testified as to his current condition.  The 
veteran also said that later in his life he had an incident 
where he fell off an operating table, and from that time he 
was hesitant about receiving medical treatment.

N.S. said in an undated statement that he had known the 
veteran since they were children.  He noted that the veteran 
played tennis frequently before he entered the service.  
After returning from active duty, he said that the veteran 
was not interested in tennis because he could no longer make 
a fist to hold his racquet.

S.P.A., the veteran's daughter, indicated in an undated 
statement that her mother told her that her father injured 
his left hand while serving on active duty.  She said that 
her mother told her that her father played tennis before he 
entered the military but no longer cared for it after he 
separated from active duty as he could no longer make a fist 
with his serving hand.

The veteran's spouse, M.S.A., stated in November 2005 that 
the veteran had no left hand injury prior to being drafted in 
1953.  She observed that the veteran enjoyed tennis but lost 
interest in the tennis scene after returning from active 
duty.  She said that the veteran related that he could no 
longer grasp the racquet with the firmness he had before 
injuring his hand.  She recalled that the veteran never took 
pain killers or had needles applied to his left hand.  She 
said she treated his hand each day with Epsom salts.

In a July 2006 statement, the veteran recounted his accident 
while on active duty.  He indicated that his hand had never 
been the same.  He had self-medicated his hand with alcohol 
and Epsom salts with the help of his spouse.

On VA examination in January 2008, the veteran said that he 
had been developing left hand pain for the previous ten 
years.  He stated that the pain was in his thumb and wrist 
with numbness in his left mid-palm.  The examiner gave a 
diagnosis of osteoarthritis of the left thumb, left carpal 
tunnel syndrome, left epicondylitis.  He opined that the 
veteran's complaints were more likely related to the 
diagnostic entities and less likely service related.

Analysis

Based on the evidence of record, the Board finds that the 
veteran's left hand disorder is not a result of any 
established event, injury, or disease during active service.  
Although the service treatment records indicate that the 
veteran experienced a left hand abrasion in October 1954, it 
appears that the injury was acute and transitory as the 
September 1955 separation physical was negative for any 
signs, symptoms, or complaints of a left hand injury.  
Additionally, the first complaints of a left hand disorder in 
the medical record appear in 1999-44 years after the veteran 
left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The Board finds the opinion of the January 2008 VA examiner 
persuasive that the veteran's current left hand symptoms are 
not caused by any event from his active service.  The 
January 2008 VA examination report is competent medical 
evidence, as the examiner reviewed the claims file, 
interviewed the veteran, and performed a thorough examination 
of the veteran's left hand.  He concluded that the veteran's 
current complaints are less likely related to his military 
service.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and a present disease or 
injury, service connection cannot be granted.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Unfortunately, the June 1999 private treatment record from 
Dr. E. does not provide competent medical evidence of a nexus 
between the veteran's current symptoms and his active 
service.  It appears that the private doctor did not review 
the veteran's service records or medical documents from the 
time of the veteran's service.  He formed his opinion based 
on the veteran's recounted history.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion on when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)  Thus, while the June 1999 private medical opinion 
provides competent medical evidence regarding the veteran's 
current condition, it does not provide competent evidence 
regarding the etiology of the veteran's left hand disorder.

The Board has considered whether service connection for 
arthritis in the left hand could be established on a 
presumptive basis.  To establish service connection for 
arthritis on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, no medical evidence demonstrates 
that the veteran experienced arthritis in the claimed joints 
to a compensable level within a year after his discharge from 
active duty.  Therefore, service connection for arthritis in 
the left hand cannot be established on a presumptive basis.

With respect to the veteran's own contentions and the 
submitted lay statements from N.S., S.P.A., and M.S.A., a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In summary, the issue on appeal is based on the contentions 
that a left hand disorder was caused by service that ended in 
1955.  In this case, when the veteran's service treatment 
records (which includes a separation examination that is 
negative for any signs, symptoms, or diagnoses of a left hand 
disorder), and his post-service treatment records are 
considered (which indicate that the veteran did not seek 
medical attention for his left hand before 1999, and which do 
not contain competent medical evidence of a nexus between a 
left hand disorder and the veteran's service), the Board 
finds that the medical evidence outweighs the contentions of 
N.S., S.P.A., M.S.A., and the veteran that he has a left hand 
disorder that is related to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for residuals of a left 
hand injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


